Ellison, J.
There were a number of important objections to the testimony urged before the referee which were ruled against appellants, but no exception was taken, nor was such matter brought to the attention of the circuit court, either in the objections to the referee’s report, or in the motion for new trial. The effect of this is to affirm the judgment, for, as the report of the referee is taken as the verdict of a jury, and will be sustained if there be any evidence upon which it can be based, and, there being no instructions in the case, there is nothing left for review by this court.
The judgment is therefore affirmed.
All concur.